Citation Nr: 1705686	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to April 1988 in the United States Air Force.  He died in November 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Los Angeles RO has current jurisdiction.

In May 2015, the Board denied the appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In June 2016, the Court vacated the May 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that the cause of his death was urosepsis.  At the time of his death, he was service-connected for hearing loss and tinnitus.  The appellant contends that his urosepsis was caused by his diabetes mellitus, which, in turn, was caused by exposure to herbicide agents in Thailand and/or Vietnam.

In the May 2015 decision, the Board determined that the service-connected disabilities did not affect a vital organ, accelerate death, or substantially contribute to death, and that urosepsis was not incurred in or caused by service.  The Board additionally found there was no credible evidence that the Veteran was exposed to herbicide agents while stationed in Thailand, and that he did not serve in Vietnam.  The claim was denied.

In June 2016, the parties determined that the Board erred in failing to properly evaluate the credibility and probative value of the appellant's lay assertions that, prior to his death, the Veteran told her he had worked at the base perimeter at Takhli airbase and was exposed to herbicide agents.  As there is no dispute that the Veteran had active service at Takhli airbase during the Vietnam Era, the parties found that the Board must make a credibility determination as to the appellant's lay statement, and if credible, determine whether it constitutes probative evidence that the Veteran worked at the base perimeter.

Service records show that the Veteran worked as an aerospace ground equipment technician at the Takhli Royal Air Force Base from November 22, 1967 to August 31, 1968.  He supervised personnel in the troubleshooting, repair, removal, and replacement of major components of aerospace ground equipment.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in Thailand.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  VBA has indicated that if a Veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, such as security police and dog handlers, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

The Joint Services Records Research Center (JSRRC) has not yet been contacted to verify the contentions of herbicide exposure.  Such development is indicated based on the Veteran's service records, as well as the appellant's reports of his  contact with the base perimeter.  M21-1, IV.ii.1.H.5.b.  

The Board is aware that the appellant's attorney does not wish for the JSRRC to be contacted, disagrees with the resources on which VA relies in researching herbicide exposure in Thailand, and argues that herbicide exposure should be established based on the appellant's statements combined with the Veteran's service records and articles he submitted.  In this regard, he submitted a map of the Takhli Air Force Base and numerous articles and letters addressing the use of herbicides in Thailand.  While the appellant's attorney's submissions will be fully considered on adjudication of the claim, the Board will additionally follow VA procedure established by M21.IV.ii.1.H.5.b and obtain the findings of the JSRRC as evidence to be considered on final disposition.

Accordingly, the case is REMANDED for the following action:
 
1.  Based on all available information, including the articles and letters submitted by the appellant's attorney in November 2016 on the use of herbicide agents in Thailand, attempt to verify whether the Veteran was exposed to herbicides in Thailand (to include at Takhli RTAFB) through the U.S. Army Joint Services Records Research Center (JSRRC), in accordance with M21.IV.ii.1.H.5.b.  

The appellant should be notified of any negative results of these efforts.  All notice provided, requests made, actions taken, and records and responses received must be documented in the record.

2.  Conduct any other appropriate development deemed necessary, including obtaining a VA medical opinion if, and only if, the information obtained triggers the need for such development.  
Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




